Citation Nr: 1452147	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-07 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for Hepatitis C for the time period prior to February 9, 2012.

2. Entitlement to an initial disability rating in excess of 60 percent for Hepatitis C for the time period from February 9, 2012.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel
INTRODUCTION

The Veteran had active duty service from December 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from November 2012 and October 2013 rating decisions of the Philadelphia, Pennsylvania Regional Office (RO).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appeal.  A review of the documents in such file reveals VA treatment records from January 2011 to April 2014.  The Veterans Benefits Management System contains an unrelated rating decision.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.


FINDINGS OF FACT

1. Prior to February 9, 2012, the Veteran's Hepatitis C was not manifested by daily fatigue, malaise, and anorexia, (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks during the past 12-month period.

2. From February 9, 2012, the Veteran's Hepatitis C has not been manifested by near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

3. The evidence indicates that the Veteran's service-connected disabilities are not so severe as to prevent him from engaging in substantially gainful employment.



CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial evaluation in excess of 10 percent for Hepatitis C prior to February 9, 2012 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7354 (2014).

2. The criteria for the assignment of an initial evaluation in excess of 60 percent for Hepatitis C from February 9, 2012 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, DC 7354.

3. The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As to the appeal regarding Hepatitis C, service connection, an initial rating, and an effective date have been assigned, and the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claims would serve no useful purpose.

As to the claim for a TDIU, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In September 2012, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issue was readjudicated in October 2013 and April 2014.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  VA provided the Veteran with examinations in April 2010, October 2012, and January 2013, which, for the reasons described in detail below, the Board finds adequate.  VA has made reasonable efforts to assist the appellant by obtaining relevant records which he has adequately identified.  This includes securing service, VA, and private treatment records and providing VA examinations.  The Veteran was notified and is aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Legal Principles and Analysis

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the appellant is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Under DC 7354, a 10 percent rating is warranted for Hepatitis C manifested by intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent rating is warranted for Hepatitis C manifested by daily fatigue, malaise, and anorexia, (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is warranted for Hepatitis C manifested by daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is warranted for Hepatitis C manifested by daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least six weeks, but not occurring constantly, during the past 12-month period.  A 100 percent rating is warranted for Hepatitis C manifested by near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 38 C.F.R. § 4.114, DC 7354.  

Note (2) advises that for purposes of evaluating conditions under DC 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  For the purposes of evaluating conditions in § 4.114, the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. "Baseline weight" means the average weight for the two-year-period preceding onset of the disease. 38 C.F.R. § 4.112.

The Board has reviewed all of the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Prior to February 9, 2012

The Veteran claims that his hepatitis warrants an evaluation in excess of 10 percent prior to February 9, 2012.

A December 2008 VA treatment record indicates that the Veteran presented to the emergency room after "not feeling well" for four to five days.  An admitting diagnosis of headache and chest pain was noted.  Although the attending physician urged him to stay, the appellant left the same day.  A December 2008 VA treatment record shows that at that time, the Veteran weighed 198 pounds.

A July 2009 VA gastroenterology consultation and a November 2009 private treatment record indicate that the Veteran's liver was not enlarged.

At a February 2010 VA neurology outpatient consultation, the appellant denied nausea and vomiting. 

At a March 2010 private evaluation by "Dr. R.C.," the Veteran complained of arthralgia.

At an April 2010 VA examination for hepatitis, the Veteran complained of chronic fatigue but reported that he had not treated his hepatitis with medication.  The examiner noted that he did not appear lethargic and diagnosed the appellant with chronic Hepatitis C stage I and II, mildly active with mild stage I fibrosis.  At the time of the examination, the appellant weighed 231 pounds.  Although the examiner did not review the claims file, he reviewed electronic medical records and medical records provided by the Veteran.  He also recorded pertinent history.

In an October 2010 private treatment record, Dr. J.S. noted that the appellant had experienced a 35-pound weight gain over the prior year, to 237 pounds, and that he complained of fatigue.  He was negative for hepatomegaly.

An August 2011 private treatment record reflects that the Veteran denied weight changes, nausea, and vomiting, but complained of fatigue and arthralgia. 

In September 2011, the appellant was hospitalized for elevated blood pressure and depression.

At an October 2011 private evaluation, Dr. R.C. noted that the claimant complained of arthralgia and weighed 230 pounds.

In a November 2011 private treatment record, the Veteran denied experiencing nausea, vomiting, or weight loss. 

In November 2011, the appellant visited the emergency room due to a motor vehicle accident.

The Social Security Administration determined that the Veteran became disabled on November 15, 2011 primarily as a result of his back disorder, with secondary contribution from prostate cancer.

A January 2012 private treatment record shows that Dr. J.S. diagnosed the claimant with hepatitis with fatigue and nausea but noted that he weighed 230 pounds and had no hepatomegaly.

At a January 2012 VA nutritional screen, the Veteran denied experiencing nausea, vomiting, or unintentional weight loss during the prior three to six months.

In light of the above, the Board finds that prior to February 9, 2012, while the appellant often complained of fatigue or malaise, there is no evidence that such symptoms required dietary restriction or continuous medication, nor was there evidence of anorexia, hepatomegaly or weight loss.  While he also occasionally complained of arthralgia, he generally denied experiencing nausea or vomiting.  Moreover, there is no evidence that any of those symptoms ever became so severe as to require bed rest and treatment by a physician for longer than two weeks.  Any hospitalizations or visits to the emergency room during this period related to other issues such as a motor vehicle accident, headaches, chest pain or depression.  The Board is aware that the April 2010 VA examiner failed to review the claims file but there was access to electronic records and history and records provided by the Veteran.  It is not otherwise shown that the examination is inadequate for rating purposes, given review of all the other evidence.  As such, an evaluation in excess of 10 percent prior to February 9, 2012 is denied based on a review of all the pertinent evidence.  38 C.F.R. § 4.114, DC 7354.

From February 9, 2012

The appellant also claims that he warrants an evaluation in excess of 60 percent from February 9, 2012.  He was seen for increased complaints at the VA.

March 2012 VA treatment records show a slightly enlarged liver and that the Veteran complained of right upper quadrant pain, frequent belching and vomiting.

In an April 2012 private treatment record, Dr. J.S. noted that the Veteran continued to experience "severe, chronic and debilitating" fatigue and malaise.  The appellant reported experiencing nausea and vomiting and Dr. J.S. noted that he had experienced a 20-pound weight loss over the past few months, to a weight of 220 pounds.  Dr. J.S. noted, however, no hepatomegaly, and stated that because the Veteran was planning on undergoing therapy for prostate cancer, any medication for Hepatitis C should be deferred.  Dr. J.S. further opined that "In my mind, this patient is completely disabled.  He would require treatment of his Hepatitis C, following completion of his treatment for prostate cancer."  In an April 2012 letter, "Dr. J.W." estimated the claimant would finish prostate cancer treatment by June 2012.

An April 2012 private treatment record shows that the Veteran had been hospitalized for about three days due to diabetes mellitus and that the appellant complained of upper right quadrant pain.  Another April 2012 private treatment record, however, shows that the Veteran denied fatigue, weight change, nausea, and vomiting.  No hepatomegaly was noted.

In a May 2012 statement, the Veteran reported experiencing malaise, nausea, and weight loss; however, in a May 2012 private treatment record, Dr. J.W. described the appellant as "well-nourished" and noted that the Veteran denied experiencing weakness.  Another May 2012 private treatment record shows that the claimant denied fatigue, weight change, nausea and vomiting.

In a July 2012 private treatment record, the appellant denied experiencing fatigue, nausea, vomiting, weight changes, or weakness.  "Dr. S.B." noted no hepatomegaly and diagnosed the Veteran, weighing 227 pounds, as overweight.

A July 2012 handwritten note by "Dr. A.G." described the appellant's hepatitis as involving "severe, constant and debilitating symptoms of fatigue, nausea and weight loss."

In a September 2012 statement, the Veteran's friend stated that she had witnessed him suffer from nausea, vomiting and fatigue.

An October 2012 VA treatment record reflects that the appellant walks twice a day for exercise.

At an October 2012 VA examination, the Veteran complained of fatigue but reported that he had never been hospitalized or incapacitated for hepatitis, nor had he received treatment for it.  The examiner noted that he did not appear lethargic and opined that hepatitis would have no effect on his working as a truck driver.  At the time of the examination the appellant weighed 220 pounds.  The examiner indicated he had reviewed the claims file.

A November 2012 VA treatment record shows that the Veteran was advised to continue diet and exercise efforts in order to maintain or lose weight and to increase exercise throughout the day as he is able.

At a January 2013 VA examination for hepatitis, the Veteran reported daily fatigue and malaise but no weight loss or upper right quadrant pain.  He also stated that he did not take medication to treat hepatitis.  After reviewing the claims file, the examiner opined that the appellant's hepatitis was not the cause of his unemployability because he experienced a significant back injury which resulted in his stopping work as a truck driver in 2011.  The examiner further opined that his history of depression better explained the malaise and fatigue than hepatitis since liver function tests were currently normal.

A January 2013 VA treatment record shows that the appellant weighed 225 pounds.

A March 2013 VA podiatry note indicates that the Veteran walks twice a day for exercise and another March 2013 VA treatment record reflects that the appellant weighed 240 pounds, which was noted as morbid obesity.

A May 2013 VA mental health note shows that the claimant reported attending his son's graduation.

A July 2013 VA treatment record shows the Veteran weighed 235 pounds and at a July 2013 nutritional screen, he reported no weight change, nausea or vomiting.

A September 2013 inpatient mental health note shows that the while the appellant had recently lost about seven pounds, at 224 pounds, he was still above the ideal weight.

A January 2013 VA treatment record indicates that the Veteran had been vacationing in Florida when he was hospitalized for about two weeks for atrial fibrillation with hyperthyroidism and right kidney tumor.  

A January 2014 VA treatment records reflects that the Veteran walks frequently for exercise.

In light of the above, the Board fins that an evaluation in excess of 60 percent is not warranted.

In an October 2014 statement, the representative argued that the January 2013 VA opinion was based on an inaccurate premise, namely that the Veteran had not received medication for hepatitis and that he had not experienced any weight loss.  Rather, the representative argued, Dr. J.S. indicated in the April 2012 private treatment record that the claimant experienced a 20-pound weight loss and that hepatitis treatment should be deferred until the Veteran completed prostate cancer treatment.  Thus, the representative asserts, the January 2013 VA opinion is invalid.

While the representative is correct in pointing out that the April 2012 private treatment record notes that the appellant experienced a 20-pound weight loss over the prior few months, in another private treatment record from the same month, Dr. S.B. diagnosed the Veteran as overweight.  In fact, the appellant appears to generally have gained weight over this period and a March 2012 VA treatment record noted that at 240 pounds he was morbidly obese.  Indeed, for most of 2010 and 2011, the appellant's weight hovered around 230 pounds, and thus a weight loss in 2012 from 240 pounds to 220 pounds would not even be considered "minor" since it would not rise to the level of 10 to 20 percent of his baseline weight.  See 38 C.F.R. § 4.114.

Although the representative is also correct in pointing out that the April 2012 private treatment record shows that Dr. J.S. indicated that hepatitis medication should be deferred, even after the Veteran completed prostate cancer treatment, no medication was administered for hepatitis.  In both the October 2012 VA examination and the January 2013 VA examination, the Veteran denied receiving medication for hepatitis.  The Board therefore finds that the January 2013 VA examiner's assumptions adequately reflect the facts, and thus do not render the opinion invalid.

Moreover, for purposes of determining whether the Veteran warrants an evaluation in excess of 60 percent, the central inquiry is whether his Hepatitis C resulted in near-constant debilitating symptoms, not whether he required continuous medication or he experienced any weight loss.  38 C.F.R. § 4.114, DC 7354.  Here, the evidence indicates that his symptoms were not continuous as the appellant denied experiencing nausea, vomiting, fatigue, right upper quadrant pain and arthralgia on a number of occasions.  Notably, while the Veteran alleged in the May 2012 statement that he experienced weight loss, nausea, and malaise, he denied experiencing those symptoms in private treatment records from the same month.  Even assuming his symptoms were constant, however, there is little indication that they were so severe as to be debilitating.  Indeed, in October 2012, March 2013 and January 2014 VA treatment records, the appellant reported that he walks frequently for exercise; the May 2013 VA mental health note shows that the Veteran was able to attend his son's graduation; and the January 2013 VA treatment record notes that he was able to vacation in Florida.  As above, hospitalizations were related to other disorders such diabetes or atrial fibrillation with hyperthyroidism and right kidney tumor.  Significantly, at the October 2012 VA examination, the appellant reported that he had never been hospitalized or incapacitated for hepatitis.

While Dr. J.S. described the Veteran's symptoms in the April 2012 private treatment record as "severe, chronic and debilitating" fatigue and malaise, he failed to support his conclusion.  Dr. A.G.'s July 2012 description is similarly unsupported and both conclusions are generally inconsistent with the evidence of record.  Thus, the preponderance of the evidence does not support an evaluation in excess of 60 percent from February 9, 2012.

Additional Considerations

The Board finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there is a specific diagnostic code to evaluate Hepatitis C, consideration of other diagnostic codes for evaluating the disability is not appropriate.  38 C.F.R. § 4.20; see Butts v. Brown, 5 Vet. App. 532 (1993).  

The Board has considered the appellant's lay statements.  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009). 

The Veteran is competent to describe the severity, frequency, and duration of many of the symptoms of Hepatitis C, including fatigue, malaise, weight loss, anorexia, nausea, vomiting, arthralgia, and right upper quadrant pain.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  Here, the Board finds that the lay evidence of record from the Veteran throughout the appeal is generally both competent and credible, unless otherwise noted; however, the Board finds that it does not support a higher rating under any applicable diagnostic code.  Again, prior to February 9, 2012, any fatigue or malaise did not require dietary restriction or continuous medication and there was no evidence of incapacitating episodes lasting greater than two weeks within a 12-month period.  From February 9, 2012, his symptoms did not manifest as near-constant and debilitating.

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards. Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Here, the appellant's symptoms of malaise, nausea, vomiting, fatigue and right upper quadrant pain are specifically contemplated by 38 C.F.R. § 4.114 DC 7354, and there are no exceptional or unusual factors present with respect to his hepatitis.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  As such, referral for consideration of an extra-schedular rating is not necessary. See Thun, 22 Vet. App. at 115-16.

In sum, there is no basis for the assignment of an initial rating in excess of 10 percent for Hepatitis C prior to February 9, 2012, or in excess of 60 percent after February 9, 2012.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims, the doctrine is not for application in resolution of the matter of whether any increased evaluation is warranted.  Gilbert, 1 Vet. App. at 49.





II. Total Disability Based on Individual Unemployability

In the October 2014 statement, the representative specifically argues that the Veteran warrants a TDIU from February 9, 2012.  Accordingly, the Board will consider entitlement to a TDIU during this period only.  He appears to have been employed for the earlier time period.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central question is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

During the period under consideration, the Veteran was in receipt of a 60 percent evaluation for Hepatitis C, a 10 percent evaluation for a right knee disorder, a 10 percent evaluation for headaches, and a noncompensable evaluation for pseudo folliculitis barbae.  The above disabilities resulted in a combined evaluation of 70 percent from February 9, 2012.  Thus, the appellant met the threshold criteria for a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Regardless, the evidence indicates that the Veteran's service-connected disabilities are not so severe as to prevent him from engaging in substantially gainful employment.

As noted above, the October 2012 VA examiner opined that hepatitis would have no effect on his working as a truck driver and the January 2013 VA examiner opined that the appellant's hepatitis was not the cause of his unemployability because he experienced a significant back injury which resulted in his stopping work as a truck driver in 2011.  The January 2013 examiner further opined that his history of depression better explained the malaise and fatigue than hepatitis since his liver function tests were normal.  

The Board affords both examiners' opinions significant weight given that they both reviewed the claims file and provided opinions that are consistent with the medical evidence of record.  As discussed above, while the representative contends that the January 2013 VA opinion was based on an inaccurate premise, the Board concludes otherwise.

In support of the claim for a TDIU, the representative cites a September 2014 private opinion by "S.B." who concludes that the Veteran is "totally permanently precluded from performing work at a substantial gainful level due to the severity of his service connected chronic Hepatitis C with mild fibrosis of the liver, stage 1; status post injury, right knee; headaches with dizziness, residual of conclusion and the record supports this finding as far back as the date of filing."  S.B. references a number of studies showing that most employers do not "tolerate" more than about seven days of absence per year and concludes that the Veteran would likely exceed this number.

While S.B. indicated that she reviewed the claims file, her rationale fails to address whether his service-connected disabilities prevent employability since her rationale implies that he would be able to work at least some of the time.  While the Board does not dispute that his service-connected disabilities result in some occupational impairment, the combined 70 percent evaluation already contemplates significant occupational impairment, to include occasional absences.  Indeed, the percentage ratings set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4, are based on the average impairment of earning capacity as a result of service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  S.B.'s assertions that the Veteran is unemployable are otherwise unsupported and she also fails to address why the VA opinions should be dismissed.

Other private opinions similarly fail to establish entitlement to a TDIU. In the April 2012 private treatment record, Dr. J.S. opined that the appellant was "completely disabled" but failed to provide a rationale except to assert that he continued to experience "severe, chronic and debilitating fatigue."  In the July 2012 note, Dr. A.G. stated that the Veteran's uncontrolled diabetes mellitus, hypertension, prostate cancer, and chronic Hepatitis C rendered him completely and permanently disabled.  Likewise, in the December 2012 private evaluation, Dr. R.C. noted that the appellant's back disability, diabetes, colitis, depression, Hepatitis C and cirrhosis of the liver rendered him "totally and permanently disabled."  Notably, however, the Veteran is only service connected for hepatitis and neither Dr. A.G. nor Dr. R.C. explain the relative contribution of hepatitis to occupational impairment.

While the Social Security Administration determined that the Veteran became disabled on November 15, 2011 primarily as a result of his back disorder and secondarily as a result of prostate cancer, the appellant is not service connected for either of those disabilities.

In light of the above, the Board finds entitlement to a TDIU is not warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v., 1 Vet. App. at 49.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating in excess of 10 percent for Hepatitis C for the time period prior to February 9, 2012 is denied.

Entitlement to an initial disability rating in excess of 60 percent for Hepatitis C for the time period from February 9, 2012 is denied.

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


